Citation Nr: 1002178	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-03 703	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Entitlement to service connection for residuals of heat 
stroke.


REPRESENTATION

Appellant represented by:	Thomas N. Sheridan, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1957 to October 1957.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
in May 2004 by the St. Petersburg, Florida RO (St. Petersburg 
RO.  Subsequently, the New York, New York RO (New York RO) 
assumed jurisdiction.

The Board remanded this case in September 2007 for further 
development.

As final preliminary matter, the Board notes that a Travel 
Board hearing was scheduled for January 11, 2007; but the 
appellant failed to appear; the hearing notice was not 
returned as undeliverable, and no further communication was 
received from the appellant or his attorney regarding the 
hearing request or his failure to appear.  Thus, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2006).  
Accordingly, the Board will proceed with its review of this 
case on the basis of the current record.


FINDINGS OF FACT

1.  In an unappealed May 1960 rating decision, service 
connection for a back disorder was denied.  

2.  Evidence added to the record since the May 1960 rating 
decision is mostly cumulative and redundant or does not, when 
considered with previous evidence of record, raise a 
reasonable possibility of substantiating the claim.

3.  In a March 2000 decision, the Board denied entitlement to 
service connection for an acquired psychiatric disorder.  

4.  Evidence added to the record since the March 2000 Board 
decision is mostly cumulative and redundant or does not, when 
considered with previous evidence of record, raise a 
reasonable possibility of substantiating the claim.  

5.  There is no competent medical evidence of a causal 
relationship between residuals of heat stroke and service.


CONCLUSIONS OF LAW

1.  The May 1960 rating decision, denying service connection 
for a back disorder, is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

3.  The March 2000 Board decision, denying service connection 
for an acquired psychiatric disorder, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

4.  New and material evidence has not been received to reopen 
a claim of service connection for a psychiatric disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

5.  The criteria for service connection for claimed residuals 
of heat stroke are not met.  38 U.S.C.A. §§ 105, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126(West 2002 & Supp. 
2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

The VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1); see 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  

Specific to requests to reopen a previously-denied claim for 
service connection, VA must provide notice that describes the 
basis for the previous denial, as well as the reopening 
criteria and the criteria for establishing the underlying 
claim for service connection found to be unsubstantiated in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In this case, prior to the initial adjudication of the claims 
in the April 2004 rating decision, VCAA notice was provided 
in February 2004.  An additional VCAA letter was sent in 
September 2007.  The VCAA letters informed the Veteran of the 
types of information and evidence necessary to substantiate 
his claims, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  In particular, the 
September 2007 informed the Veteran of what would constitute 
both "new" and "material" evidence to reopen his 
previously-denied claims for service connection for 
psychiatric and back disorders.  Although this letter 
inadvertently identified a January 1958, not a May 1960 
rating decision, as the last final denial with regard to the 
Veteran's claim for service connection for a back disorder, 
it correctly identified the reason for the most recent denial 
and, therefore, the Board finds that such error was harmless 
and did not prejudice the Veteran.  The September 2007 letter 
also provide the Veteran with notice pertaining to the 
downstream disability rating and effective date elements of 
his claims consistent with the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Subsequently, the 
Veteran's claim was readjudicated in supplemental statements 
of the case issued in September and December 2008.  Thus, any 
VCAA notice error in this case is deemed harmless and does 
not preclude appellate consideration of the claimant's 
claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the 
burden of showing how the defective notice was harmful).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes, in 
part, service treatment records, service personnel records, 
private medical records, VA outpatient treatment and 
examination reports, previous testimony, and statement 
submitted by the Veteran or his attorney, on his behalf.  In 
January 2008, a VA examiner reviewed the claims file and 
rendered an opinion on whether the Veteran had residuals of 
heat stroke claimed to have been sustained in service.  With 
respect to the issues concerning new and material evidence, 
where there is no showing of a disability in service or a 
link between the Veteran's current disability and his active 
service, a VA medical examination is not necessary.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, the 
statutory duty to assist the Veteran does not arise if the 
Veteran has not presented new and material evidence to reopen 
his claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  
The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2009).

II.  Petition to Reopen

In a May 1960 rating decision, service connection for a back 
disorder was denied, noting that findings with regard to the 
Veteran's back shown on an April 1960 VA examination were 
unrelated to acute episode in service when the Veteran was 
treated to a back injury after a fall and were due to 
congenital sacrilization of the transverse process of L5.  
The Veteran was provided notice of the decision the same 
month, but did not timely appeal of that decision; therefore 
it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Similarly, in a March 2000 decision, the Board denied the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, finding that the currently 
manifested acquired psychiatric disorders were not related to 
disease or injury or other incidents of service.  The Veteran 
was provided notice of the decision, but did not timely 
appeal that decision; therefore it is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

Here, the Veteran's petition to reopen his previously-denied 
claims for service connection for back and psychiatric 
disorders was received in September 2003.  Regarding 
petitions to reopen filed on or after August 29, 2001, 38 
C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decisionmakers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the April 2004 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In the present case, this means that the Board must look at 
all the evidence received since the May 1960 rating decision 
and the March 2000 Board decision, which were the last final 
adjudication that disallowed the claims, and must consider 
the additional evidence in the context of all the evidence of 
record.  

The evidence added to the record since the May 1960 rating 
decision and March 2000 Board decision and the May 1960 
rating decision includes additional VA treatment and 
examination reports, private treatment records, and written 
statements submitted by the Veteran or on his behalf.  

The VA treatment records show that the Veteran received 
treatment for psychiatric problems, including a gambling 
disorder.  (See VA treatment records dated in January 1993, 
January 1995, June 1999, and October 2001, and from October 
2003 to July 2004).  In a November 1990 statement from the 
Veteran's private physician, Dr. L. E., indicated that the 
Veteran was disabled because of anxiety, depression, and low 
back pain.  

A March 1991 x-ray of the back revealed partial sacralization 
of the left transverse process of L5 and no other joint 
pathology.  In a November 1991 statement, Dr. H. B. reflects 
that the Veteran injured his upper back when someone opened a 
car door while he was riding a bicycle.  He was diagnosed 
with degenerative disc disease of lumbar spine and cervical 
spine.  VA treatment records dated from October 2003 to July 
2004 reflect that the Veteran was treated for a back 
disorder.  July 2004 x-rays revealed degenerative disc 
disease of C5-C6 and C6-7 with bilateral neural foraminal 
narrowing.

As explained, the present inquiry is whether this additional 
evidence raises a reasonable possibility of substantiating 
the previously-denied claims, namely, whether such evidence 
provides evidence of a chronic back disability linked to an 
in-service back injury and/or shows that the Veteran's 
preexisting psychiatric disorder was aggravated beyond the 
natural progression in service.

As some of the additional evidence was not of record at the 
time of the May 1960 and March 2000 denials, it is "new."  
However, it is not "material" because it still does not 
reveal a chronic back disability linked to an in-service back 
injury and/or show that the Veteran's preexisting psychiatric 
disorder was aggravated by his short period of service.  See 
generally Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz 
v. Brown, 6 Vet. App. 277, 280 (1994).  

With respect to the Veteran's own statements added to the 
file in support of his claims, they are essentially 
reiterations of similar assertions before the RO in 1960 and 
before the Board in 2000 and thus are cumulative in nature 
and, thus, are not material for purposes of reopening the 
claims.  It is now well-established that, while a layperson 
is competent to report psychiatric symptoms experienced at 
any time, a layperson without medical training, such as the 
Veteran, is not qualified to diagnose or offer a medical 
etiology opinion regarding a claimed disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation, or in this case, of 
aggravation of a preexisting disease, cannot suffice to 
reopen a claim under 38 U.S.C. § 5108."  

Thus, the evidence presented since the last final denials in 
May 1960 and March 2000 for back and psychiatric disorders 
does not raise a reasonable possibility of substantiating the 
claims; therefore, the Board finds that the additional 
evidence is not new and material.  Accordingly, the claims of 
entitlement to service connection for back and psychiatric 
disorders are not reopened.  

III.  Service Connection for Residuals of Heat Stroke

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service treatment records reveal that the 
Veteran was admitted with heat exhaustion on June 5, 1957 
while sitting in the field, listening to lectures.  

Post-service treatment records are devoid of any complaints, 
or findings, or treatment for residuals of a heat stroke.  In 
this regard, the Board acknowledges that, in a November 1991 
statement, Dr. H. B. indicated that the Veteran's heat stroke 
was related to his current psychological problems.  However, 
the Board accords little probative value to this opinion as 
it appears to be based solely on the Veteran's self-reported 
history.  Any statements of the Veteran that he had sustained 
the claimed disability as a result of an alleged in-service 
injury (for example, heat stroke) are not transformed into 
"competent medical evidence" merely because the transcriber 
of the statements happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

By contrast, the Board finds the opinion rendered by the 
January 2008 VA examination more probative.  After reviewing 
the service treatment records, this VA examiner noted that 
the Veteran was treated for heat exhaustion in June 1957.  At 
the time of admission, his temperature was 99 degrees and his 
heart rate was 80.  He was oriented and coherent with no 
evidence of altered mental status.  The VA examiner further 
noted that there was no evidence of a heat stroke in the 
Veteran's service treatment records.  The Veteran fully 
recovered the next day was returned to duty the following 
day.  The January 2008 VA examiner added that there was no 
documentation of any residuals from the above exposure to 
heat and concluded that there were no residuals from the in-
service heat prostration/exhaustion.  Thus, the Board finds 
that this medical opinion-which weighs against the claim-is 
entitled to more weight.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

Thus, the Board concludes that the preponderance of the 
evidence is against service connection for residuals of heat 
stroke.  Although the Veteran's service treatment records 
show treatment for a single incident of heat exhaustion, the 
Veteran's post-service treatment records are devoid of any 
complaints, or findings, related to heat stroke other than 
Dr. H. B.'s statement.  There were also no complaints or 
findings of residuals of a heat stroke in the years 
immediately following service, including at the time of VA 
examinations performed in December 1957, March 1958, May 
1958, and April 1960.  Further, the January 2008 VA examiner 
found that the there was no evidence of heat stroke in 
service and there were no residuals from the in-service heat 
prostration/exhaustion.

The Board points out that passage of so many years between 
discharge from active service and the lack of objective 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition to the medical evidence, the Board has considered 
the Veteran's belief that he currently has residuals of heat 
stroke related to his period of service.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993).  
Moreover, there has been no competent medical evidence 
submitted relating any current residuals of claimed heat 
stroke to the Veteran's period of service.  There is only 
evidence to the contrary.  Hence, the lay assertions in this 
regard have no probative value.

Although the Board is sympathetic to the Veteran's 
assertions, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  As the 
preponderance of the evidence is against the claim for 
service connection, the "benefit-of- the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).


ORDER

As new and material evidence sufficient to reopen a claim of 
service connection for a psychiatric disorder has not been 
received, the appeal to reopen is denied.  

As new and material evidence sufficient to reopen a claim of 
service connection for a back disorder has not been received, 
the appeal to reopen is denied.  

Service connection for residuals of heat stroke is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


